                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DIANTAY M. POWELL,                                 Case No. 19-cv-00018-EMC
                                   8                       Petitioner,
                                                                                            ORDER DENYING PETITION FOR A
                                   9             v.                                         WRIT OF HABEAS CORPUS
                                  10     STU SHERMAN,
                                  11                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                        I.      INTRODUCTION
                                  15          Diantay M. Powell, a prisoner currently incarcerated at Mule Creek State Prison in Ione,
                                  16   filed this pro se action for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Respondent has
                                  17   filed an answer and Mr. Powell has filed a traverse. Mr. Powell’s petition is now before the Court
                                  18   for review on the merits. For the reasons discussed below, the petition for writ of habeas corpus
                                  19   will be denied.
                                  20                                         II.     BACKGROUND
                                  21   A.     The Crime
                                  22          The California Court of Appeal described the crime as follows:
                                  23                     In the early morning hours of November 25, 2012, 18–year–old [Mr.
                                                         Powell] was socializing with his cousin Antonio Edwards and their
                                  24                     16–year–old friend, Quincy Carter. They had consumed cough
                                                         syrup, Valium and cocaine during the day and [Mr. Powell] may
                                  25                     have snorted heroin or cocaine. At some point in the evening, [Mr.
                                                         Powell] showed Carter a nine millimeter Beretta with a 30–round
                                  26                     magazine attached.
                                  27                     Edwards borrowed a Nissan from Albert Rich and at 5:00 a.m., they
                                                         picked up 16–year old Bobbie Sartain and 15–year–old Raquel
                                  28                     Gerstel at a Union 76 gas station in Oakland. The girls sat in the
                                                       back seat with Carter while [Mr. Powell] sat in the front passenger
                                   1                   seat. Edwards drove the group to Brookdale Park and parked on a
                                                       residential street.
                                   2
                                                       [Mr. Powell] received a phone call and told Sartain and Gerstel to
                                   3                   get out of the car because he needed to go pick up his girlfriend.
                                                       The girls refused. After a heated verbal argument, [Mr. Powell] got
                                   4                   out of the car, opened the rear door on the driver's side, and pulled
                                                       Sartain out of the car. Sartain punched or slapped [Mr. Powell] and
                                   5                   he knocked her to the ground. Sartain said she was going to call the
                                                       police.
                                   6
                                                       Gerstel got out of the car and confronted [Mr. Powell], saying, “Did
                                   7                   you just hit my cousin?” [Mr. Powell] responded, “Bitch, I'll knock
                                                       you out too.” [Mr. Powell] got his gun from the passenger seat and
                                   8                   shot Gerstel in the head; she also suffered grazing wounds to the
                                                       shoulder and buttock and a gunshot wound to the hip. Sartain began
                                   9                   to run away, pleading with [Mr. Powell] that she would not tell
                                                       anyone. [Mr. Powell] shot her at least a dozen times, emptying the
                                  10                   clip of his gun. Both Gerstel and Sartain died of their wounds.
                                  11                   [Mr. Powell] got back inside the car and Edwards drove to West
                                                       Oakland. When they returned the car to Rich, Edwards asked Rich
                                  12                   if he had seen the news and [Mr. Powell] told Rich he had “domed a
Northern District of California




                                                       bitch,” meaning he had shot a woman in the head.
 United States District Court




                                  13
                                                       ....
                                  14
                                                       At trial, the defense did not dispute that Mr. Powell had shot Sartain
                                  15                   and Gerstel, but sought to show that the killings were second degree
                                                       murder or manslaughter rather than first degree murder.
                                  16

                                  17   People v. Powell, 2017 WL 6397814, *1-2 (Cal. Ct. App. Dec. 15. 2017).

                                  18   B.      Procedural History

                                  19           On May 12, 2016, a jury found Mr. Powell guilty of the first degree murder of Bobbie

                                  20   Sartain and the second degree murder of Raquel Gerstel, with enhancements on each count for

                                  21   personally inflicting great bodily injury, personally and intentionally discharging a firearm, and

                                  22   proximately causing great bodily injury (Cal. Penal Code §§ 187, 189, 12022.5(a), 12022.53(b)-

                                  23   (d), (g), 12022.7(a)). CT 523-25. The jury also found a multiple murder special circumstance

                                  24   allegation to be true (Cal. Penal Code § 190(a)(3)). Id. at 526. The court sentenced Mr. Powell to

                                  25   an aggregate term of life in prison without the possibility of parole, consecutive to a term of sixty-

                                  26   five years to life in prison. CT 670.

                                  27           Mr. Powell appealed. On appeal, the California Court of Appeal remanded Mr. Powell’s

                                  28   case to give the trial court the opportunity to exercise its discretion to strike the firearm
                                                                                           2
                                   1   enhancements under then-new legislation, but otherwise affirmed the judgment. See Powell, 2017

                                   2   WL 6397814. The California Supreme Court summarily denied review. Docket No. 19-5 at 351.

                                   3   Mr. Powell then filed this federal habeas petition.

                                   4          The petition for writ of habeas corpus in this action alleges the following claims: (1) the

                                   5   trial court’s failure to provide “instructions relating intoxication to heat of passion” violated Mr.

                                   6   Powell’s right to a fair trial, Pet., Docket No. 1 at 21; (2) trial counsel provided ineffective

                                   7   assistance of counsel by not requesting such instructions, id.; (3) the trial court’s instruction that

                                   8   the jury could not consider the fact that witnesses Carter and Rich were in state custody for

                                   9   purposes of evaluating their credibility violated Mr. Powell’s constitutional rights to due process,

                                  10   to present a defense, and to have the jury determine every material issue presented, see id. at 40,

                                  11   44.

                                  12                               III.      JURISDICTION AND VENUE
Northern District of California
 United States District Court




                                  13          This Court has subject matter jurisdiction over this action for a writ of habeas corpus under

                                  14   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition

                                  15   concerns the conviction and sentence of a person convicted in Alameda County, California, which

                                  16   is within this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  17                                  IV.       STANDARD OF REVIEW

                                  18          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  19   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  20   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  21          The Antiterrorism And Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254

                                  22   to impose new restrictions on federal habeas review. A petition may not be granted with respect to

                                  23   any claim that was adjudicated on the merits in state court unless the state court’s adjudication of

                                  24   the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application

                                  25   of, clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  26   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                  27   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                  28          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court
                                                                                          3
                                   1   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   2   the state court decides a case differently than [the] Court has on a set of materially

                                   3   indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000).

                                   4             “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   5   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                   6   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                   7   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                   8   independent judgment that the relevant state-court decision applied clearly established federal law

                                   9   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A

                                  10   federal habeas court making the ‘unreasonable application’ inquiry should ask whether the state

                                  11   court’s application of clearly established federal law was objectively unreasonable.” Id. at 409.

                                  12             The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the
Northern District of California
 United States District Court




                                  13   state court, if there is a reasoned decision. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991).

                                  14   When confronted with an unexplained decision from the last state court to have been presented

                                  15   with the issue, “the federal court should ‘look through’ the unexplained decision to the last related

                                  16   state-court decision that does provide a relevant rationale. It should then presume that the

                                  17   unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192

                                  18   (2018).

                                  19                                            V.        DISCUSSION

                                  20   A.        CALCRIM 625

                                  21             Mr. Powell asserts that his right to a fair trial was violated by the trial court’s failure to sua

                                  22   sponte provide a jury instruction relating intoxication to heat of passion. Pet., Docket No. 1 at 21.

                                  23   He contends that the intoxication instruction that was given, CALCRIM 625, improperly limited

                                  24   the jury’s consideration of the intoxication evidence because it effectively instructed jurors they

                                  25   could not consider intoxication in assessing heat of passion. Id. at 24-25. He raises this claim

                                  26   against his conviction for the second degree murder of Gerstel. Id. at 10, 38.

                                  27             At trial, defense counsel conceded that Mr. Powell killed both victims, but argued that the

                                  28   jury should convict Mr. Powell of two counts of manslaughter because he lacked the mental state

                                                                                             4
                                   1   necessary for first or second degree murder. RT 693-696. Mr. Powell contends that heat of

                                   2   passion was his main defense, there was evidence of voluntary intoxication, and therefore the jury

                                   3   should have been instructed to consider voluntary intoxication when assessing his subjective state

                                   4   of mind for the heat of passion defense. Pet., Docket No. 1 at 24, 29.

                                   5          The trial court gave the following jury instruction, CALCRIM 570, concerning voluntary

                                   6   manslaughter and heat of passion:

                                   7                   A killing that would otherwise be murder is reduced to voluntary
                                                       manslaughter if defendant Diantay Powell killed someone because
                                   8                   of a sudden quarrel or in the heat of passion. The defendant killed
                                                       someone because of a sudden quarrel or in the heat of passion if:
                                   9
                                                       1. The defendant was provoked; 2. As a result of the provocation,
                                  10                   the defendant acted rashly and under the influence of intense
                                                       emotion that obscured his reasoning or judgment; AND 3. The
                                  11                   provocation would have caused a person of average disposition to
                                                       act rashly and without due deliberation, that is, from passion rather
                                  12                   than from judgment.
Northern District of California
 United States District Court




                                  13                   Heat of passion does not require anger, rage, or any specific
                                                       emotion. It can be any violent or intense emotion that causes a
                                  14                   person to act without due deliberation and reflection.
                                  15                   In order for heat of passion to reduce a murder to voluntary
                                                       manslaughter, the defendant must have acted under the direct and
                                  16                   immediate influence of provocation as I have defined it. While no
                                                       specific type of provocation is required, slight or remote provocation
                                  17                   is not sufficient.
                                  18                   Sufficient provocation may occur over a short or long period of
                                                       time. It is not enough that the defendant simply was provoked. The
                                  19                   defendant is not allowed to set up his own standard of conduct. In
                                                       deciding whether the provocation was sufficient, consider whether a
                                  20                   person of average disposition, in the same situation and knowing the
                                                       same facts, would have reacted from passion rather than from
                                  21                   judgment.
                                  22                   The People have the burden of proving beyond a reasonable doubt
                                                       that the defendant did not kill as a result of a sudden quarrel or in the
                                  23                   heat of passion. If the People have not met this burden, you must
                                                       find the defendant not guilty of murder.
                                  24

                                  25   CT 558.

                                  26          The trial court then gave CALCRIM 625, the jury instruction concerning voluntary

                                  27   intoxication:

                                  28                   You may consider evidence, if any, of defendant Diantay Powell’s
                                                                                          5
                                                      voluntary intoxication only in a limited way. You may consider that
                                   1                  evidence only in deciding whether the defendant acted with an intent
                                                      to kill, or the defendant acted with deliberation and premeditation.
                                   2
                                                      A person is voluntarily intoxicated if he or she becomes intoxicated
                                   3                  by willingly using any intoxicating drug, drink, or other substance
                                                      knowing that it could produce an intoxicating effect, or willingly
                                   4                  assuming the risk of that effect.
                                   5                  You may not consider evidence of voluntary intoxication for any
                                                      other purpose.
                                   6

                                   7   CT 559.

                                   8          Mr. Powell argued on appeal that CALCRIM 625 was erroneous to the extent it suggested

                                   9   the jury could not consider voluntary intoxication when assessing his subjective state of mind for

                                  10   heat of passion and voluntary manslaughter. The California Court of Appeal rejected his claim,

                                  11   finding any error harmless. In its order, the state appellate court first reviewed general principles

                                  12   of homicide law:
Northern District of California
 United States District Court




                                  13                  Intoxication or heat of passion may render a killing a second degree
                                                      murder rather than a first degree murder by negating premeditation
                                  14                  and deliberation. (People v. Carasi (2008) 44 Cal.4th 1263, 1306;
                                                      see People v. Hughes (2002) 27 Cal.4th 287, 342.)
                                  15
                                                      Even when a defendant has the intent to kill or conscious disregard
                                  16                  for life, and would otherwise be deemed to have acted with malice
                                                      aforethought, a homicide may be further reduced to voluntary
                                  17                  manslaughter in limited, explicitly defined circumstances that are
                                                      viewed as negating malice: (1) heat of passion arising from
                                  18                  provocation that would cause a reasonable person to react with
                                                      deadly passion, or (2) an unreasonable but good faith belief in the
                                  19                  need to act in self-defense (imperfect self-defense). (People v. Moye
                                                      (2009) 47 Cal.4th 537, 549 (Moye ); People v. Lasko (2000) 23
                                  20                  Cal.4th 101, 107–109.) The heat of passion variant of voluntary
                                                      manslaughter (the only one at issue in this case) has both a
                                  21                  subjective and objective component: (1) the defendant must have
                                                      killed while actually in the heat of passion induced by the
                                  22                  provocation, and (2) the provocative conduct must be such that a
                                                      reasonable person would have reacted rashly or without due
                                  23                  deliberation and reflection. (Moye, supra, 47 Cal.4th at pp. 549–
                                                      550.) With respect to the objective component, the question is
                                  24                  whether “‘an average, sober person would be so inflamed that he or
                                                      she would lose reason and judgment.’” (People v. Manriquez
                                  25                  (2005) 37 Cal.4th 547, 586; see People v. Steele (2002) 27 Cal.4th
                                                      1230, 1253; People v. Oropeza (2007) 151 Cal.App.4th 73, 83
                                  26                  (Oropeza).)
                                  27   Powell, at *3. The state appellate court then denied Mr. Powell’s claim, explaining that:

                                  28                  The version of CALCRIM No. 625 given in this case correctly
                                                                                         6
                                                      informed the jury that intoxication could negate the mental states of
                                   1                  premeditation and intent to kill. [Mr. Powell] argues the instruction
                                   2                  was misleading to the extent it precluded the use of such evidence
                                                      “for any other purpose,” because this suggested intoxication could
                                   3                  not be used to determine whether he acted in a heat of passion, and
                                                      in fact, intoxication is admissible for this purpose. But assuming
                                   4                  that a defendant charged with murder may appropriately argue he
                                                      acted in a heat of passion that was fueled by intoxication, this
                                   5                  subjective heat of passion will only reduce a killing from murder to
                                                      voluntary manslaughter when the provocation is objectively
                                   6                  sufficient to provoke a reasonable person. (Oropeza, supra, 151
                                                      Cal.App.4th at p. 83.) Such evidence was lacking in this case, and
                                   7                  renders harmless any defect in CALCRIM No. 625.
                                   8                  Sartain hit or slapped [Mr. Powell] when he yanked her out of the
                                                      car, and Gerstel confronted [Mr. Powell] verbally, but neither did
                                   9                  anything that would provoke a reasonable person to act out of
                                                      passion. “A provocation of slight and trifling character, such as
                                  10                  words of reproach, however grievous they may be, or gestures, or an
                                                      assault, or even a blow, is not recognized as sufficient to arouse, in a
                                  11                  reasonable man, such passion as reduces an unlawful killing with a
                                                      deadly weapon to manslaughter.” (People v. Najera (2006) 138
                                  12                  Cal.App.4th 212, 226.) A defendant may not “set up his own
Northern District of California
 United States District Court




                                                      standard of conduct and justify or excuse himself because in fact his
                                  13                  passions were aroused, unless further the jury believe that the facts
                                                      and circumstances were sufficient to arouse the passions of the
                                  14                  ordinarily reasonable man.” (Oropeza, supra, 151 Cal.App.4th at pp.
                                                      82–83.) Given the weakness of the evidence concerning the
                                  15                  objective component of heat of passion/provocation, the failure to
                                                      give an instruction explicitly allowing the jury to consider
                                  16                  intoxication in connection with the subjective component was
                                                      harmless under any standard. (See People v. Thomas (2013) 218
                                  17                  Cal.App.4th 630, 642 [failure to instruct on heat of passion
                                                      implicates federal constitution and must be evaluated under
                                  18                  harmless-beyond-a-reasonable-doubt standard of Chapman v.
                                                      California (1967) 386 U.S. 18, 36]; People v. Mendoza (1998) 18
                                  19                  Cal.4th 1114, 1134–1135 [failure to adequately instruct on effect of
                                                      intoxication was state law error that did not require reversal unless a
                                  20                  more favorable result was reasonably probable absent the error,
                                                      pursuant to People v. Watson (1956) 46 Cal.2d 818, 836].) Reversal
                                  21                  is not required.
                                  22   Powell, at *3-4.

                                  23          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                  24   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Powell is

                                  25   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  26   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  27   based on an unreasonable determination of the facts in light of the evidence presented.

                                  28          To obtain federal habeas relief for an error in the jury instructions, a petitioner must show
                                                                                         7
                                   1   that the error “so infected the entire trial that the resulting conviction violates due process.”

                                   2   Estelle v. McGuire, 502 U.S. 62, 72 (1991). A jury instruction violates due process if it fails to

                                   3   give effect to the requirement that “the State must prove every element of the offense.” Middleton

                                   4   v. McNeil, 541 U.S. 433, 437 (2004). “A single instruction to a jury may not be judged in artificial

                                   5   isolation, but must be viewed in the context of the overall charge.” Id. (quoting Boyde v.

                                   6   California, 494 U.S. 370, 378 (1990)). “Even if there is some ‘ambiguity, inconsistency, or

                                   7   deficiency’ in the instruction, such an error does not necessarily constitute a due process

                                   8   violation.” Waddington v. Sarausad, 555 U.S. 179, 190 (2009) (quoting Middleton, 541 U.S. at

                                   9   437).

                                  10           Where a potentially defective instruction is at issue, the court must inquire whether there is

                                  11   a “reasonable likelihood” that the jury applied the challenged instruction in a way that violates the

                                  12   Constitution. Estelle, 502 U.S at 72 & n.4; Boyde, 494 U.S. at 380. Even if there is a
Northern District of California
 United States District Court




                                  13   constitutional error in the instructions, habeas relief is not available unless the error had a

                                  14   substantial and injurious effect or influence in determining the jury’s verdict. Calderon v.

                                  15   Coleman, 525 U.S. 141, 146-47 (1998); Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).

                                  16           The California Court of Appeal cited the harmless error standard from Chapman v.

                                  17   California, 386 U.S. 18, 36 (1998), in reaching its conclusion that any error was harmless under

                                  18   any standard. Under Chapman, “before a federal constitutional error can be harmless, the court

                                  19   must be able to declare a belief that it was harmless beyond a reasonable doubt.” Chapman, 386

                                  20   U.S. at 24. “[H]abeas petitioners are not entitled to habeas relief based on trial error unless they

                                  21   can establish that it resulted in actual prejudice.” Davis v. Ayala, 135 S. Ct. 2187, 2197 (2015)

                                  22   (citing Brecht, 507 U.S. at 637 (internal quotation marks omitted). When, as here, a state court

                                  23   finds an error harmless, that determination is reviewed under the highly deferential AEDPA

                                  24   standard. Id. at 2198. This means that habeas relief is not available for the error “unless the

                                  25   harmlessness determination itself was unreasonable.” Id. at 2199 (quoting Fry v. Pliler, 551 U.S.

                                  26   112, 119 (2007).

                                  27           Mr. Powell contends that CALCRIM 625 improperly limited the jury’s consideration of

                                  28   the evidence of voluntary intoxication and jurors should have been given an instruction relating
                                                                                           8
                                   1   voluntary intoxication to heat of passion. Mr. Powell contends the jury should have been

                                   2   instructed to consider voluntary intoxication when assessing his subjective state of mind for the

                                   3   heat of passion defense. Pet., Docket No. 1 at 27-28. He did not, however, propose an instruction

                                   4   that should have been given to rectify the error. He contends that the error was not harmless

                                   5   because the jury was confused and trying to determine how voluntary intoxication related to heat

                                   6   of passion, as evidenced by the following question that the jury posed during deliberations:

                                   7   “Regarding instruction 570: If we determine defendant was voluntarily intoxicated, do we

                                   8   consider that intoxication when applying the standard of a person of ‘average disposition?’” 1 CT

                                   9   516. The trial judge responded by directing the jury to review CALCRIM 570 and 625. Id. Mr.

                                  10   Powell contends that this question, along with the length of jury deliberations,2 show that the error

                                  11   was not harmless because the jury must have been struggling with how to apply voluntary

                                  12   intoxication to heat of passion. Pet., Docket No. 1 at 36-38.
Northern District of California
 United States District Court




                                  13          The state appellate court determined that heat of passion can reduce a killing to voluntary

                                  14   manslaughter only “when the provocation is objectively sufficient to provoke a reasonable

                                  15   person”; given the “weakness of the evidence concerning that objective component”; any failure to

                                  16   instruct the jury on consideration of intoxication “in connection with the subjective component

                                  17   was harmless under any standard.” That determination was not unreasonable. Powell, at *3-4.

                                  18          A witness testified that after being told by Mr. Powell to get out of the car, the victims

                                  19   “made a fuss.” RT 211. Mr. Powell pulled one victim (Sartain) out of the car. RT 214. Sartain

                                  20   then hit Mr. Powell in the face and Mr. Powell responded by hitting her back, knocking her to the

                                  21   ground. Id. The other victim (Gerstel) then got out of the car and asked, “Did you just hit my

                                  22

                                  23
                                       1
                                         On the same note that jury also asked: “would a victim’s retaliatory reaction (striking defendant)
                                       to his assault on her be considered provocation? In considering whether the defendant ‘reacted
                                  24   from passion’ do we consider the level of reaction?” Id.
                                       2
                                  25    The jury deliberated for approximately ten hours following eight days of trial. CT 413, 504-21.
                                       Here, given that there were two victims, and special findings questions that had to be answered for
                                  26   each of them, the 10-hour deliberations period, although not insignificant, does not render the state
                                       appellate court’s harmless error determination unreasonable. See e.g. United States v. Lopez, 500
                                  27   F.3d 840 (9th Cir. 2007) (jury’s deliberation for 2.5 hours on illegal reentry case suggested any
                                       error in allowing testimony or commentary on defendant’s post-arrest silence was harmless);
                                  28   United States v. Velarde-Gomez, 269 F.3d 1023, 1036 (9th Cir. 2001) (jury deliberations for 4
                                       days supported inference that impermissible evidence affected deliberations).
                                                                                         9
                                   1   cousin?” RT 216. Mr. Powell responded, “Bitch, I’ll hit you up too,” got his gun from the car,

                                   2   and shot Gerstel multiple times. RT 216-20. He then followed Sartain up the street (after their

                                   3   physical exchange), shooting her as she ran away from him pleading for her life. Id.; RT 291-92.

                                   4          There was no evidence, and certainly no substantial evidence, of sufficient provocation to

                                   5   satisfy the objective component of heat of passion which requires that the “‘average sober person

                                   6   would be so inflamed that he or she would lose reason and judgment.’” People v. Manriquez, 37

                                   7   Cal.4th 547, 586 (2005) (quoting People v. Lee, 20 Cal.4th 47, 60 (1999). Notwithstanding the

                                   8   jury’s question as to voluntary intoxication, in light of the weakness of the evidence of

                                   9   provocation, the Court of Appeals could reasonably have determined the jury must have found

                                  10   there was not sufficient provocation to reach the subjective prong of heat of passion. The

                                  11   California Court of Appeal’s harmless error determination was not itself unreasonable. See Davis,

                                  12   135 S. Ct. at 2199. Mr. Powell therefore is not entitled to the writ on this claim.
Northern District of California
 United States District Court




                                  13   B.     Ineffective Assistance of Counsel Claim

                                  14          Mr. Powell claims that his trial counsel was ineffective for failing to request the jury

                                  15   instruction discussed above, relating voluntary intoxication to heat of passion. Pet., Docket No. 1

                                  16   at 31. He raised his ineffective assistance of counsel claim on direct appeal. Docket No. 19-5 at

                                  17   191.

                                  18          The California Court of Appeal, in a footnote, stated that it need not consider Mr. Powell’s

                                  19   ineffective assistance of counsel claim. Powell, at n.2. This Court assumes that the state court’s

                                  20   footnote means that they declined to reach the ineffective assistance of counsel claim. When the

                                  21   state court explicitly declines to decide an issue, as opposed to simply not mentioning it, review is

                                  22   de novo. See Lewis v. Mayle, 391 F.3d 989, 996 (9th Cir. 2004).

                                  23          The Sixth Amendment’s right to counsel guarantees not only assistance, but effective

                                  24   assistance, of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). The benchmark for

                                  25   judging any claim of ineffectiveness is whether counsel’s conduct so undermined the proper

                                  26   functioning of the adversarial process that the trial cannot be relied upon as having produced a just

                                  27   result. Id. In order to prevail on a Sixth Amendment ineffectiveness of counsel claim, a petitioner

                                  28   must establish two things. First, he must demonstrate that counsel’s performance was deficient
                                                                                        10
                                   1   and fell below an “objective standard of reasonableness” under prevailing professional

                                   2   norms. Id. at 687-88. Second, he must establish that he was prejudiced by counsel’s deficient

                                   3   performance, i.e., that “there is a reasonable probability that, but for counsel’s unprofessional

                                   4   errors, the result of the proceeding would have been different.” Id. at 694. A reasonable

                                   5   probability is a probability sufficient to undermine confidence in the outcome. Id. Judicial

                                   6   scrutiny of counsel’s performance must be highly deferential, and a court must indulge a strong

                                   7   presumption that counsel’s conduct falls within the wide range of reasonable professional

                                   8   assistance. See id., at 689. A court need not determine whether counsel’s performance was

                                   9   deficient before examining the prejudice suffered by the defendant as the result of the alleged

                                  10   deficiencies. See Strickland, 466 U.S. at 697

                                  11          Mr. Powell’s ineffective assistance of counsel claim fails. Mr. Powell contends that

                                  12   counsel was ineffective for failing to request an unspecified jury instruction relating voluntary
Northern District of California
 United States District Court




                                  13   intoxication to heat of passion. He cites People v. Cameron, 30 Cal.App.4th 591 (Cal. Ct. App.

                                  14   1994), in which the court commented that: “Intoxication is a circumstance from which the jury

                                  15   might find that defendant’s act in response to the provocation should be attributed to passion

                                  16   rather than judgment.” Id. at 601. 3

                                  17          Even if Mr. Powell could show that his counsel’s performance was deficient, his claim

                                  18   fails under Strickland’s prejudice prong. Even applying de novo review, for the reasons stated

                                  19   above, there was no objective evidence of provocation sufficient to give rise to a heat of passion

                                  20   defense.

                                  21          Under the undisputed facts regarding Ms. Sartain and Ms. Gerstel’s interaction with Mr.

                                  22

                                  23
                                       3
                                         In Cameron, the court reversed the defendant’s conviction for second degree murder, because the
                                       jury received CALJIC former No. 4.20 (voluntary intoxication does not render an act less
                                  24   criminal, and voluntary intoxication is not a defense to general criminal intent). The court found
                                       this instruction misleading because it implied that the jury should disregard evidence of voluntary
                                  25   intoxication “for purposes of determining whether the defendant acted with actual knowledge of
                                       life endangerment and conscious disregard for life.” Relying on People v. Whitfield, 7 Cal.4th 437
                                  26   (1994), the court held that because second degree murder with implied malice is a specific intent
                                       crime within the meaning of (former) Cal. Penal Code section 22(b)), voluntary intoxication was
                                  27   material to a finding of implied malice, where that is an element of second degree murder. Id. at
                                       599-600. In 1995, section 22 was amended to permit evidence of voluntary intoxication as to
                                  28   express malice, but not implied malice, in murder cases, specifically to overrule Whitfield. See
                                       People v. Soto, 4 Cal.5th 968, 976-977 (2018).
                                                                                         11
                                   1   Powell, no jury could reasonably conclude that the “‘average sober person would be so inflamed

                                   2   that he or she would lose reason and judgment.’” Manriquez, 37 Cal.4th at 586. Accordingly, Mr.

                                   3   Powell has not shown that that there was a “reasonable probability” that the “result of the

                                   4   proceeding would have been different” had counsel requested the extra instruction. Strickland,

                                   5   466 U.S. at 694.

                                   6          Mr. Powell also argues that defense counsel was ineffective for failing to request a jury

                                   7   instruction concerning how provocation may reduce a murder charge from first to second degree,

                                   8   as well as instructions on second degree murder and manslaughter. Docket No. 23, at 1-3. But

                                   9   the jury did receive each of these instructions. CT 555-58. He also argues that defense counsel

                                  10   should have requested to have the charges changed, Docket No. 23 at 3. He does not, however,

                                  11   show that this was something defense counsel had the legal ability to do. Cf. United States v.

                                  12   Armstrong, 517 U.S. 456, 464 (1996) (subject to constitutional constraints, the decision whether to
Northern District of California
 United States District Court




                                  13   prosecute and what charges to bring generally rests entirely with the prosecutor’s discretion).

                                  14          Accordingly, Mr. Powell has not shown that trial counsel provided ineffective assistance of

                                  15   counsel. He is not entitled to the writ on this claim.

                                  16   C.     CALCRIM 337

                                  17          Mr. Powell claims that the use of the CALCRIM 337 jury instruction violated his

                                  18   constitutional right to due process, to present a defense, and to have the jury determine every

                                  19   material issue presented because the instruction prevented the jury from considering how the

                                  20   custody status of two witnesses impacted their credibility. Pet., Docket No. 21 at 40, 44.

                                  21          “Quincy Carter was a friend of [Mr. Powell’s] who was called as a prosecution witness and

                                  22   testified about the events leading up to and including the shooting. Albert Rich was called by the

                                  23   prosecution and testified about incriminating statements made by [Mr. Powell] after the shooting.

                                  24   Both Carter and Rich were taken into custody to secure their presence at trial, and both testified to

                                  25   this fact.” Powell, at *4. Mr. Powell argues that because they were in state custody, both

                                  26   witnesses had an incentive to support the state’s theory of the case, even though Carter’s

                                  27   testimony tended to support the defense and Rich’s testimony tended to support the prosecution.

                                  28   Mr. Powell therefore contends that the fact that Carter was in custody made him more credible and
                                                                                         12
                                   1   the fact that Rich was in custody made him less credible, but that CALCRIM 337 prevented the

                                   2   jury from considering how both witnesses’ custody status impacted their credibility. Id. at 44.

                                   3          At trial the judge gave the CALCRIM 337 jury instruction: “When Albert Rich and Quincy

                                   4   Carter testified, they were in custody. The fact that a witness is in custody does not by itself make

                                   5   the witness more or less believable. Evaluate the witness's testimony according to the instructions

                                   6   I have given you.” CT 549. The judge also gave the jury CALCRIM 226, a general instruction

                                   7   about evaluating the credibility of a witness. This instruction told the jury that in evaluating a

                                   8   witness’s testimony, “you may consider anything that reasonably tends to prove or disprove the

                                   9   truth or accuracy of that testimony.” CT 537. CALCRIM 226 then gave a list of twelve factors

                                  10   that jurors may consider, including: how well the witness could see or hear the things about which

                                  11   the witness testified, the witness’s behavior while testifying, whether the witness’s testimony was

                                  12   influenced by a factor such as a personal relationship with someone involved in the case or a
Northern District of California
 United States District Court




                                  13   personal interest in how the case is decided, and whether the witness had a felony conviction. Id.

                                  14          The California Court of Appeal rejected Mr. Powell’s challenge to the giving of

                                  15   CALCRIM 337:

                                  16                    The jurors knew why Carter and Rich were in custody—to secure
                                                        their testimony—and were not told they could not discuss their
                                  17                    custody status. (See People v. Mackey (2015) 233 Cal.App.4th 32,
                                                        114 [CALCRIM No. 337 did not preclude jury from considering
                                  18                    prosecution witness's felony convictions or status as an accomplice,
                                                        pursuant to other instructions].) Rather, the jurors were told the
                                  19                    mere fact the witnesses were in custody did not, in and of itself,
                                                        make them more or less believable, and that credibility
                                  20                    determinations should be made in accordance with other jury
                                                        instructions. The court gave CALCRIM No. 226, regarding the
                                  21                    factors to consider when evaluating witness credibility.
                                  22   Powell, at *4.

                                  23          The California Court of Appeal rejected Mr. Powell’s challenge to CALCRIM 337 on the

                                  24   merits, finding that it was an accurate statement of state law. Id. The California Court of Appeal

                                  25   did not discuss Mr. Powell’s federal constitutional claim. “When a federal claim has been

                                  26   presented to a state court and the state court has denied relief, it may be presumed that the state

                                  27   court adjudicated the claim on the merits in the absence of any indication or state-law procedural

                                  28   principles to the contrary.” Harrington v. Richter, 526 U.S. 86, 99 (2011); see also Johnson v.
                                                                                         13
                                   1   Williams, 568 U.S. 289, 300-301 (2013) (when a state court rejects a federal claim without

                                   2   expressly addressing it, federal habeas courts must presume the federal claim was adjudicated on

                                   3   the merits and review it deferentially).

                                   4          Because the state court denied the federal constitutional claim on the merits without

                                   5   explanation, this Court “must determine what arguments or theories supported or . . . could have

                                   6   supported, the state court’s decision; and then it must ask whether it is possible fair-minded jurists

                                   7   could disagree that those arguments or theories are inconsistent with the holding in a prior

                                   8   decision of [the U.S. Supreme] Court.” Harrington, 562 U.S. at 102. Mr. Powell is entitled to

                                   9   habeas relief only if the California Court of Appeal’s decision was contrary to, or an unreasonable

                                  10   application of, clearly established federal law from the U.S. Supreme Court, or was based on an

                                  11   unreasonable determination of the facts in light of the evidence presented.

                                  12          To obtain federal habeas relief for an error in the jury instructions, a petitioner must show
Northern District of California
 United States District Court




                                  13   that the error “so infected the entire trial that the resulting conviction violates due process.”

                                  14   Estelle, 502 U.S. at 72. A jury instruction violates due process if it fails to give effect to the

                                  15   requirement that “the State must prove every element of the offense.” Middleton, 541 U.S. at 437.

                                  16   “A single instruction to a jury may not be judged in artificial isolation, but must be viewed in the

                                  17   context of the overall charge.” Id. (quoting Boyde, 494 U.S. at 378). “Even if there is some

                                  18   ‘ambiguity, inconsistency, or deficiency’ in the instruction, such an error does not necessarily

                                  19   constitute a due process violation.” Waddington, 555 U.S. at 190 (quoting Middleton, 541 U.S. at

                                  20   437). Where a potentially defective instruction is at issue, the court must inquire whether there is

                                  21   a “reasonable likelihood” that the jury applied the challenged instruction in a way that violates the

                                  22   Constitution. Estelle, 502 U.S at 72 & n.4; Boyde, 494 U.S. at 380. Even if there is a

                                  23   constitutional error in the instructions, habeas relief is not available unless the error had a

                                  24   substantial and injurious effect or influence in determining the jury’s verdict. Calderon, 525 U.S.

                                  25   at 146-47; Brecht, 507 U.S. at 637.

                                  26          Mr. Powell argues that giving the jury CALCRIM 337 precluded it from fully considering

                                  27   the facts motivating Carter and Rich’s testimony, and that this was akin to the trial court

                                  28   precluding defense counsel from examining either Carter or Rich about being in custody, which
                                                                                          14
                                   1   was recognized as a constitutional error in Davis v. Alaska, 415 U.S. 308 (1974). However, Davis

                                   2   v. Alaska is distinguishable. In that case, the U.S. Supreme Court held that the petitioner was

                                   3   denied his rights under the Confrontation Clause of the Sixth Amendment when the state trial

                                   4   court prohibited the defense from questioning a key prosecution witness about the witness’s

                                   5   juvenile record and probation status. Id. at 318. Here, in contrast, the jury knew that Carter and

                                   6   Rich were in custody to secure their testimony. The trial judge did not preclude questioning about

                                   7   their custody status, nor did the judge tell the jury that it could not consider their custody status.

                                   8   The judge merely gave an instruction telling the jury that custody status alone was not

                                   9   determinative of credibility.

                                  10           The California Court of Appeal reasonably could have concluded that there was no

                                  11   reasonable likelihood that the jury applied CALCRIM 337 in a way that violated the Constitution.

                                  12   As the state appellate court noted, the instruction did not preclude the jury from discussing or
Northern District of California
 United States District Court




                                  13   considering Carter and Rich’s custody status; rather, it simply cautioned that their custody status

                                  14   alone did not make them more or less believable, and that the jury should make its credibility

                                  15   determination in accordance with other jury instructions. The jury was also given CALCRIM 226,

                                  16   a general instruction about evaluating the credibility of a witness. This instruction told the jury

                                  17   that in evaluating a witness’s testimony, “you may consider anything that reasonably tends to

                                  18   prove or disprove the truth or accuracy of that testimony.” CT 537. The jury is presumed to have

                                  19   followed these instructions. See Francis v. Franklin, 471 U.S. 307, 324 n.9 (1985) (“The Court

                                  20   presumes that jurors, conscious of the gravity of their task, attend closely the particular language

                                  21   of the trial court’s instructions in a criminal case and strive to understand, make sense of, and

                                  22   follow the instructions given them”); Townsend v. Knowles, 562 F.3d 1200, 1209 (9th Cir. 2009)

                                  23   (“The law presumes that the jury follows the instructions given.”) (abrogated on other grounds by

                                  24   Walker v. Martin, 562 U.S. 307 (2011)). Mr. Powell provides no reason for this Court to depart

                                  25   from the presumption that the jurors followed their instructions. Following the instructions, the

                                  26   jury would have been free to consider how the custody status of Carter and Rich, and other factors,

                                  27   could affect their credibility.

                                  28           Mr. Powell has not shown that giving CALCRIM 337 “so infected the entire trial that the
                                                                                          15
                                   1   resulting conviction violates due process.” Estelle, 502 U.S. at 72. The instruction, which merely

                                   2   cautioned the jury that custody status alone did not make a witness more or less credible, did not

                                   3   relieve the prosecutor of proving every element of the charged offense. Nor did it infect the entire

                                   4   trial. It was therefore not unreasonable for the state appellate court to reject Mr. Powell’s

                                   5   challenge to CALCRIM 337. He is not entitled to habeas relief on this claim.

                                   6          1.      No Certificate Of Appealability

                                   7          A certificate of appealability will not issue because reasonable jurists “would not find the

                                   8   district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

                                   9   529 U.S. 473, 484 (2000). Accordingly, a certificate of appealability is denied.

                                  10                                       VI.       CONCLUSION

                                  11          For the foregoing reasons, the petition for writ of habeas corpus is DENIED.

                                  12          Mr. Powell’s renewed motion for appointment of counsel, filed months after he filed his
Northern District of California
 United States District Court




                                  13   traverse, is DENIED. Docket No. 28. There is no need to appoint counsel in this action which is

                                  14   now being closed. The Clerk shall close the file.

                                  15

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: January 16, 2020

                                  19

                                  20                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         16
